I come from a free, small and sovereign
island in Latin America. My ancestors were able to shed the
yoke of a colonial empire and achieve an independence that,
since the moment of its birth, has been burdened by the
interventionist impositions of a foreign power. I belong to
a people that was able, for several generations, to forge an
authentic revolution, which also opened the path to hope for
other peoples of the Third World.
For these reasons, and as a Caribbean people, we are
doubly proud of having you, Mr. President, presiding over
this session. Because you are a son of that South that makes
us brothers, we are convinced that that world and its hopes
will not be ignored once again. In that just aspiration you
will certainly find Cuba’s support.
Conditions in the world have radically changed in less
than five years. Bipolar balance is being replaced by
unipolar hegemony. The world is increasingly plagued by
still insuperable contradictions between words and deeds.
While it is said that the threat of a nuclear holocaust has
disappeared, the poverty and underdevelopment that cause
misery and death are continuing. Millions of men, women
and children die every day, with no possibility of being
saved. It is said that the arms race between the superPowers has ended but, increasingly, there is a rush to
develop new weapons systems and even to introduce them
to outer space.
Today, the warlords aspire to rule the skies without
having resolved many of the problems on Earth.
Paradoxically, they argue that they lack the resources to do
so, while the world today is becoming increasingly
ungovernable because of them. The total budget of the
World Health Organization equals the expenditures caused
by three hours of the arms race. How can hunger in
Somalia be alleviated, for example, if for every dollar used
to feed the hungry, $10 are spent on the maintenance of
military operations in that country?
The existence of treaties on a partial ban of nuclear
tests and on a moratorium, or on the non-proliferation of
such weapons, is not enough. A single agreement would
suffice, one providing for general and complete disarmament
and for the use of the enormous resources that would thus
cease to be squandered for the final resolution of our
planet’s serious problems.
Regrettably, the end of the cold war has not resolved
any of the fundamental problems facing humankind; instead,
it has created many others. The sacred principles of
independence and national sovereignty are being shredded to
pieces, and are guaranteed only to a few powerful countries
whose views prevail even in this lofty Organization. The
United Nations was created, among other objectives, for the
achievement of a lasting peace, justice and equality in
international relations. Some things have been done, but
much remains to be done for the benefit of human beings
and of peoples.
While the longstanding problems of the Third World
persist and become more acute, aggravated by stagnation in
development assistance, what peace can we speak of? While
unequal exchange, external debt and the transfer of resources
from developing to developed countries - to mention but a
few examples - still persist, will there truly be peace? While
protectionist and discriminatory practices in international
trade prevail, and the terms of trade of developing countries
continue to deteriorate, will we honestly be able to achieve
justice?
Only through effective cooperation, radically
restructuring present international economic relations, would
poor nations be allowed to develop and to grow. The
initiatives adopted by the Organization by consensus are
countless yet we continue to be ignored by the most
powerful countries.
The new international economic order, three
international development strategies, four United Nations
development decades, at least four special sessions of the
General Assembly, a number of conferences on population,
environment, habitat, and even the Rio de Janeiro
Conference itself exemplify hopes placed by peoples the
world over in the United Nations, but without tangible
results. The selfishness and lack of political will faced by
the poor of this Earth, the children of colonialism, racism,
plundering and foreign intervention, are truly disappointing.
10 General Assembly - Forty-eighth session
On the other hand, neo-liberal doctrines are now
rampant in the assistance programmes of the Organization,
proclaiming only the virtues of the market and of private
enterprise. Defending only these options means separating
populations of developing countries from the real production
of wealth. This accentuates the inequalities, attacks true
democracy, social development and the right of human
beings to achieve a productive and dignified life.
We the countries of the South are no more than
statistics to the North. Meticulous studies are carried out to
determine that we will be born in greater numbers, that more
of us will fall to disease and that more of us will die.
The quality of life of the generations that have been
born and have died while I speak would demand that those
bulky files where tragedies are noted in detail, would also
have the power to feed and heal the needy. Simply knowing
that we are dying in the countries of the South on this planet
will not prevent us from being buried.
The surviving third world has once again placed its
hopes in the preparation of an agenda for development and
is awaiting with interest the Secretary-General’s report on
the subject. A new frustration would be a luxury for which
we would never be forgiven by this suffering humanity.
The World Summit for Social Development to be held
in 1995 will also provide us with a new opportunity to place
human beings at the centre of the United Nations efforts, and
to give this subject the priority it deserves in the work of the
United Nations.
The world we live in is condemned to a gradual
destruction that can only be stopped by our collective
wisdom. The right to life, the most basic of human rights,
is constantly threatened by the progressive deterioration of
the ozone layer, by the pollution of the environment and its
underground and surface waters, by the exhaustion of arable
land and by the constant increase in the legions of the
undernourished and underemployed. This dehumanizing
cruelty is the result of what is mistakenly called
contemporary industrial civilization. Together with these
lacerating realities, humanity is facing other challenges
which, though different, are no less complex.
Recently, the World Conference on Human Rights
concluded by reaffirming the universality, interdependence
and indivisibility of those rights. That Conference rightly
reiterated that the issue must be dealt with in an objective,
impartial and non-selective manner.
Attempts are made to say that the majority of violations
of human rights originate in the impoverished countries of
the South, while an overwhelming majority of their accusers
come from the affluent countries of the North. It seems that
those who claim to be the resolute defenders of certain
individual freedoms, also include among those freedoms, and
with equal ease, the violence that increasing neo-fascist and
racist currents are unleashing in their own societies.
Has that North not been the source, and now more than
ever, of discrimination against migrant workers, against the
increasingly dispossessed strata of society and against
national minorities?
Who are the main beneficiaries of the trade in human
organs? Where are the deviant practices of pornography and
child prostitution, of drug addiction and the sale of minors,
most common? Are these by chance the individual freedoms
they defend with such zeal? Why are they not equally
intransigent in defence of the right to eat, to work, to learn,
to live a healthy life, to not suffer discrimination by reason
of sex or race, in other words the most basic rights of a
human being?
We all recognize the responsibility of the United
Nations in the field of the promotion of human rights and
fundamental freedoms in accordance with the United Nations
Charter. There are United Nations bodies that can
adequately carry out this responsibility if attempts are not
made to assign them functions with which they are
incompatible, if they are allowed to work objectively and
without political conditions, and if they are based on
cooperation and not imposition. This role must not and
cannot be distorted. Thus, the idea of creating a high
commissioner for human rights should be considered with all
necessary care and without undue haste, which we could in
the future regret.
In a similar context, those who reap benefits from the
existing international order are introducing into it their own
ideology. They are trying to impose those norms of
political, economic and social organization most likely to
preserve that order and irrationally defend their ideas
regarding the links between democracy, human rights and
the market economy, a new trilogy that masks the sufferings
of millions of persons.
It is necessary firmly to reject any and all attempts to
decide unilaterally on these issues of vital interest to all
peoples, and avoid their becoming new sources of conflict,
new obstacles to international cooperation and the unifying
role that humanity today expects of the United Nations.
Forty-eighth session - 4 October 1993 11
In order to fulfil the purposes enshrined in the United
Nations Charter and to allow the Organization to contribute
to ensuring peace, cooperation and development, it is urgent
to democratize the United Nations.
This would facilitate the finding of solutions to the
malformations with which the United Nations was born and
with which it developed, and its transformation into an
Organization devoted to truly strengthening cooperation
among peoples. It is not acceptable that at the dawn of the
twenty-first century, the United Nations continues to respond
to the interests of a handful of Powers.
The United Nations has not been and is not democratic.
A veto privilege linked with the might of States is
inadmissible, above all if the Security Council can become
a docile instrument in the hands of a few Powers, a risk
which is present now more than ever before. There is
nothing more insecure in this world, and I say this in all
sincerity, than the Security Council.
The full democratization of the Security Council would
require, among other measures, that all its members be
subject to periodic democratic elections, as is now the case
with non-permanent members. It would also require the
elimination of the veto privilege and the establishment of a
single category of members, which would be consistent with
the principle of the sovereign equality of States that must
become, once and for all, the cornerstone of the activities of
the Organization.
We are, nevertheless, conscious of the obstacles that at
present prevent us from achieving that objective, and we
consider it not only feasible, but indeed indispensable, to
progress in that direction.
The number of peoples present in this Hall has almost
quadrupled since 1945. It is therefore necessary to institute
a new order in the United Nations.
Cuba favours an increase in the membership of the
Council to reach a proportion, with respect to the total
membership of the United Nations, that is as close as
possible to that existing in 1945, and favours also a tripling
of the number of permanent members so that Latin America,
the Caribbean, Africa and Asia would have more than two
seats in that category, as is now the case for Europe.
Suffice it to say that more than 3,700 million inhabitants of
those continents, that is, two thirds of humankind, do not
enjoy that privilege.
It is also essential for the principle of equitable
geographical distribution to be ever present in the Security
Council, and not only among the non-permanent members
but among the totality of its membership. By so doing, we
would be advancing one step farther towards democratization
of the Council’s membership.
It is also indispensable to modify the operational
mechanisms of the Council and eliminate the practice of
so-called informal consultations, thereby increasing
transparency in the work of the Council. This is a need that
the Secretary-General recognizes in his latest report on the
work of the Organization. By the same token, it is not
permissible for the Council to go beyond its mandate and
interfere in fields that are not within its purview.
The adoption of measures to ensure greater participation
by the General Assembly on issues to do with the
maintenance and strengthening of international peace and
security, as a means for achieving the necessary balance
between the Assembly and the Security Council, cannot be
postponed. We cannot disregard the fact that, under the
Charter, the General Assembly is the only truly universal
body in the United Nations and that this gives it special
responsibilities. The Security Council acts on behalf of all
the Member States represented in this Hall and is
accountable to them. This accountability should therefore be
implemented through substantive and analytical reports from
the Council to the General Assembly that would allow the
Assembly not only to systematically consider and assess the
Council’s activities, but also to formulate necessary
recommendations.
There is undoubtedly a general will to revitalize the
Organization, but this objective should be achieved through
the fullest and most transparent consultations, guided, above
all, by the decisions taken by Member States.
Certain recent initiatives that, without any consultation
or mandate whatsoever, attempt to reinvent the priorities of
this Organization are cause for concern. There are even
proposals that seem to consider the United Nations as a
supranational body with a Secretariat acting as a universal
government, and implementing actions that not only lack an
appropriate legislative basis, but also confer on it
prerogatives that are far removed from its legitimate nature.
We call the Assembly’s attention to the dangers involved in
these attempts because, if their acceptance is forced through,
they would cause serious conflict that could endanger the
very integrity of the Organization.
12 General Assembly - Forty-eighth session
Attention should also be called to the
implementation of certain new ideas and mechanisms in the
United Nations. Even if the resolutions regarding the report
entitled "An Agenda for Peace" were adopted unanimously
in this Hall, their implementation is not free of dangers that
could jeopardize the most sacred principles of the United
Nations. Nothing in those texts can justify violations of the
sovereignty, independence and territorial integrity of States
or interference in their internal affairs.
The excessive multiplication in the number of
peace-keeping operations and related procedures is also
cause for increasing concern. The proliferation in this type
of operation is no indication that the United Nations is
functioning better today than in the past; quite the contrary.
In any case, it is a symptom of the grave dangers that
threaten world peace and stability.
The resulting financial burden that is falling on the
shoulders of Member States is reaching unsustainable
proportions. Hence, we must prevent this increase from
becoming even more onerous for Member States, and in
particular for those of the third world.
In the last decade of the millennium, our world
nevertheless does show some rays of light. One of these is
that shed by the Ibero-American Summits, the most recent
of which was recently held in the Brazilian city of
Salvador da Bahia. I mention this as a valid example of
fraternal discussion, in which, without anything being
imposed by any party, issues of common interest were
defined and coordinated.
Recently also, the world learned of the signing of the
Declaration that, as a preliminary measure, recognizes
Palestinian autonomy over part of the occupied territories.
We hope that this development constitutes an effective step
towards the restoration of the legitimate right of the
Palestinian people to have their own State, in their own
national territory, and towards the definitive withdrawal by
Israel from the other occupied Arab territories, including
Jerusalem. This would be an important contribution to a
definitive solution to the Middle East conflict and to the
establishment of a just and lasting peace in that troubled
region.
Only a few days ago, in the Special Committee against
Apartheid, my delegation had the honour of hearing
Nelson Mandela. We are encouraged by his confidence in
the future, and we hope that the process of dialogue now
under way will be conducive to the establishment of a
united, democratic and non-racial South Africa. We are
ready to contribute, with our modest efforts, towards that
end.
In my country, a genuine revolution succeeded. Since
the outset, it has faced hostility from its neighbour but,
against all odds, it has been able to carry out, in solidarity,
its humane task. We have continued our endeavour even
now that international circumstances have radically changed.
Cuba is inserting itself into the world economy and is
opening up to foreign investment, but without the loss of any
of its principles. In order to continue to safeguard the
development of our people, we are also making profound
changes based on the concept of preserving our
independence and the gains we have already achieved. We
are indeed facing serious problems as a result of an inhuman
blockade, but we nevertheless continue to hold a prominent
place in the fields of health, education and social security,
which are guaranteed for all even in the midst of all our
difficulties. The results of these efforts have been
recognized this year by the United Nations and by the
United Nations Children’s Fund.
Attempts are being made to crush this dream. The
General Assembly, at its last session, adopted resolution
47/19, regarding the necessity of ending the economic,
commercial and financial embargo imposed by the United
States of America against Cuba. The resolution was
welcomed by international public opinion. Since then, there
has been an impressive rise in world-wide solidarity towards
our country, from every part of the world, from the most
diverse sectors and creeds, even in those wide swaths of the
population of the aggressor country that reject the measures
taken by their own Government. Sympathy has increased
for a people that for more than three decades has managed
to resist a ferocious siege by a huge, neighbouring Power,
with admirable gallantry in the midst of unimaginable
deprivation. Nevertheless, in open defiance of the decision
taken by the General Assembly and in defiance of world
opinion, the blockade has been reinforced during the last few
months by means of regulations cruelly implementing to the
utmost the same laws rejected by this forum less than a year
ago.
The extra-territorial nature of the blockade has
increased, and the pressures are on the rise. Actions have
multiplied to impede or affect the links with Cuba of private
and public economic entities in third countries. They aspire
to defeat by hunger and disease the exemplary nation which
they have not been able to vanquish by force or by siren
songs.
Forty-eighth session - 4 October 1993 13
It must be difficult for the illustrious representatives of
that great northern nation still to sustain today the thesis that
their actions constitute a bilateral embargo, in the face of the
irrefutable evidence that in fact those actions constitute a
blockade.
We have provided the Assembly with irrefutable
evidence of their ambition not only to maintain but also to
strengthen the blockade, to economically strangle my
homeland, to undermine the sovereignty of third States and
to violate the freedom of trade and navigation, to the
detriment of the most fundamental principles of international
law.
But there is more: if this is a case of bilateral relations,
then there are two blockaded peoples, that of Cuba and that
of the United States. North Americans are denied an
economic opportunity that would benefit them; they are
denied access to the scientific advances that already
guarantee the prevention and cure of diseases such as
meningitis, retinitis pigmentosa, hepatitis B and vitiligo,
among other achievements of our science. The right to
travel freely to any place, which their Constitution confers
on all citizens, is also infringed upon.
The blockade’s effect on my people is even more
inhuman. We are prevented from purchasing drugs essential
for health; our ability to acquire resources to meet the needs
for our material and social well-being is curtailed; our peace
and daily life is threatened. The generation to which I
belong was born and grew up under the blockade’s siege.
To live in a sovereign and steadfast country is a crime for
which two million children may have to pay with their lives.
We affirm before the peoples of the world that there
will be no possible absolution for those who commit or
support this genocide, because "to condone a crime is
tantamount to committing it". If against all logic our right
were to be denied, if aggressive forces were to prevail over
reason, Cubans will nevertheless always maintain their
unshakeable faith in victory. We love life, and life is
freedom, independence, sovereignty. We demand that the
path we have chosen be respected. It is not our desire to be
a model for anyone, but we will never accept either
imposition or force.
I know that my words will be understood in different
ways, but I have said what our conscience as free human
beings dictates. My words may be applauded as a matter of
solidarity, courtesy or obligation, but I know that there are
many who wish us to be successful, for that is what they
hope for themselves.
To you, Mr. President, I am thankful for having
allowed me to express the feelings of a worthy people.
